DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed January 26, 2021. Claims 1 – 20 are currently pending and considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/82,084 in view of Goldstein et al. (US 2019/0154497 A1), hereinafter Goldstein497. While obvious variations in wording are present claims 1 and 6 of copending Application No. 16/82,084 anticipate all of the limitations required of claim 1, 8, and 15 of the instant application except for those pertaining to determining at a processor of an audio source device in-ear sound pressure level SPL of a headset. [0066], However Goldstein497discloses the aforementioned limitations as disclosed in the rejection below. Further. since Goldstein497discloses “An input audio signal is generated in a step 304 at either the ear canal microphone (ECM) 23 or the ambient sound microphone (ASM) 11,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Goldstein497to the invention of claims 1 and 6 of copending Application No. 16/82,084 thereby expanding the invention of ambient sound acoustic dosimetry to headset playback acoustic dosimetry.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 15 recites the limitation of “the article of manufacture comprising memory having stored therein instructions” however, the claim does not limit the recitation to non-transitory embodiments. Therefore, claims 15 – 20 fail to be limited to embodiments which fall within a statutory category. The claims fail to place the invention squarely within one statutory class of invention. Accordingly, “computer storage medium” is interpreted as potentially, and improperly, including network transmission lines (interpreted as wired and wireless transmission), wireless transmission media, signals, acoustic, radio frequency (RF), infrared, etc. A data storage medium comprising code, which is not only limited to medium of a statutory type, is held nonstatutory. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2. Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. The Examiner suggest adding the limitation "non-transitory" to claim 15 to limit the claim scope to encompass only statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 20 recites the limitation "the output sensitivity data".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2019/0154497 A1), hereinafter Goldstein497, in view of Goldstein et al. (US 2016/0150333 A1), hereinafter Goldstein333.

Claim 1: Goldstein497discloses a digital signal processing method for headset playback acoustic dosimetry at a processor of an audio source device, the method comprising: 
a) determining in-ear sound pressure level, SPL, that is caused by output audio being converted into sound by a headset worn by a user, wherein the headset is a peripheral device of the audio source device (see at least, “An input audio signal is generated in a step 304 at either the ear canal microphone (ECM) 23 or the ambient sound microphone (ASM) 11,” Goldstein497 [0066], “As discussed above, in a step 306, the input audio signal is shaped, buffered and integrated over the duration of each epoch. The sound pressure level of the shaped signal is then determined in a step 436,” Goldstein497 [0080]); 
b) converting the in-ear SPL into a sound sample having units for sound noise exposure (see at least, “It is well within the scope of at least one exemplary embodiment of the invention to utilize the actual sound pressure level as determined so far to determine the affect of the sound pressure level received at the ear on the health of the ear. However, in at least one exemplary embodiment, the sound pressure level is weighted to better emulate the sound as received at the ear. Therefore, in a step 412, a weighting curve lookup table is stored within system 100. In a step 440, the weighting curve is determined as a function of the actual sound pressure level as calculated or determined above in steps 436, 446 utilizing a weighting curve lookup table such as the A-weighting curve. The A-weighting curve is then applied as a filter in step 438 to the actual sound pressure level. A weighted sound pressure level value representative of a sampled time period (SPL_ W(n)) is obtained to be utilized in a step 414,” Goldstein497 [0082]);
Goldstein497 [0086], “In a step 600, the delayed (n-1) or previous sound pressure level is compared with the current (n) ear canal sound pressure level estimate to calculate a rate of change of the sound pressure level. The change level is calculated in units of dB per second. This process of step 692 through 600 is periodically repeated,” Goldstein497 [0069]); and 
writing the time sequence of sound samples to a database access to which is authorized by the user (see at least, “The current (n) ear canal sound pressure level estimate is stored as delay level in a step 698. An audio input is determined at a later time when step 692 is repeated so that a second in-time ear canal sound pressure level estimate is determined,” Goldstein497 [0068], “A data memory or learning history database 127 receives the clock value from digital timer system 126 as well as the actual input level detected at input level detector 120 and determines a listening history or sound pressure level exposure history. The sound pressure level exposure history is a record of the user's exposure to sound pressure levels over time. Because the effect of exposure is cumulative, it is important that the exposure history be maintained. The listening history, as will be discussed below, can include real ear level data, listening duration data, time between listening sessions, absolute time, sound pressure level dose (SPL Dose) data, including any restorative sound level, number of acoustic transients and crest factor and other data,” Goldstein497 [0047], “The sound pressure level exposure history or listening history includes both the listening habits history and the environmental or ambient noise exposure history. The environmental noise exposure history is the exposure of a user to environmental noise over time as a result of the auditory stimuli inherent to the environment where the user is present. This can be highway traffic, construction site, even the restorative effect of the quiet sound pressure levels, e.g., those typically encountered in a library whereas, the listening habits history is associated for the Goldstein497 [0048]).
Goldstein497 does not disclose wherein the database access to which is authorized by the user is a secure database access to which is authorized by the user. However, Goldstein333 discloses a similar “a Sound Pressure Level Dosimeter to estimate sound exposure and recovery times. This permits the earpiece to safely administer and monitor sound exposure to the ear,” [0080]. Goldstein333 further discloses utilizing a secure database access to which is authorized by the user (see at least, “The acoustic information in this example does not have to go to sound database 1118 for general use but could go to a personally managed and secure "sound locker" that is owned by the user of communication device 1104,” Goldstein333 [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since stored data of Goldstein497 is personal in nature to utilize a “secure "sound locker" that is owned by the user of communication device 1104,” Goldstein333 [0107], thereby having the advantage of insuring that the data is kept private.

Claim 2: Goldstein497 and Goldstein333 disclose the method of claim 1 wherein determining in-ear SPL comprises measuring in-ear SPL from an audio signal produced by an internal microphone of the headset (see at least, “an ear canal microphone (ECM),” Goldstein497 [0011]).

Claim 3: Goldstein497 and Goldstein333 disclose the method of claim 1 wherein determining in-ear SPL comprises: receiving from the headset previously determined acoustic output sensitivity data that is stored in the headset; determining strength of the output audio; and multiplying the acoustic output sensitivity data with the strength of the output audio (see at least, “The weighting curve can be Goldstein497 [0083]).

Claim 5: Goldstein497 and Goldstein333 disclose the method of claim 1 further comprising executing by the processor in the audio source device an application program that accesses the time sequence of sound samples in the database and computes a statistical measure of the time sequence of sound samples (see at least, “A listening fatigue calculator 130 receives the input level signal from input level detector 120 and data from the data memory listening history 127, and determines whether or not listening fatigue or hearing damage is likely to occur as a result of further exposure,” Goldstein497 [0050], “In other words, listening fatigue calculator 130 will output a signal when a threshold sound exposure, determined as a function of exposure time and sound pressure level, as will be discussed in greater detail below, is achieved. At that point, a listening fatigue signal is output,” Goldstein497 [0050]) and visualizes the statistical measure through a graphical user interface of the audio source device (see at least, “Therefore, in one non-limiting example, a listening fatigue display 140 is provided for receiving the signal from the listening fatigue calculator and displaying to the user a prompt to discontinue exposure to the sound level from the damaging sound source or audio source,” Goldstein497 [0052]).

Claim 7: Goldstein497 and Goldstein333 disclose the method of claim 1 wherein determining the in-ear SPL accounts for acoustic noise cancelation, ambient sound transparency, or ambient sound enhancement by the headset (see at least, “A sound pressure level dose is calculated depending upon whether the sound level is loud or not. The sound pressure level dose (SPL Dose) is the measurement, which indicates an individual's cumulative exposure to sound pressure levels over time. It accounts for Goldstein497 [0095]).

Claims 8 – 10, 12, and 14 are substantially similar in scope to claims 1 – 3, 5, and 7, respectfully, and therefore are rejected for the same reasons.

Claims 15 – 17 and 19 are substantially similar in scope to claims 1 – 3 and 5, respectfully, and therefore are rejected for the same reasons.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652